EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please CANCEL claim 14.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 14 directed to a substrate cleaning method non-elected without traverse.  Accordingly, claim 14 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, the substrate cleaning apparatus as defined by claim 1.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Ishibashi (US 2014/0158159), to further include the structure and specific arrangement of the substrate cleaner, first and second cleaning liquid suppliers, and first and second arrival areas, and given the lack of motivation to modify Ishibashi in the very specific way that has been claimed, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DAVID G. CORMIER
Examiner
Art Unit 1711



 /DAVID G CORMIER/ Primary Examiner, Art Unit 1711